DECISION OF DISMISSAL
This matter is before the court on Defendant's Motion to Dismiss on the ground that Plaintiff failed to appeal within the 90 days required by ORS 305.280(1).
At issue are tax years 2007-08 and 2008-09. A one-acre homesite owned by Plaintiff was disqualified from special farm use assessment effective for the 2007-08 tax year. That status continued for 2008-09. It is those two years that Plaintiff appeals to this court. Based on new information, Defendant restored the one acre to farm use status for 2009-10. Plaintiff seeks similar treatment for the two earlier years.
A review of Plaintiff `s materials shows Defendant gave Plaintiff actual notice of Defendant's farm use disqualification on July 13, 2007. A signed certified mail return receipt recognizes that delivery occurred. Plaintiff did not file his appeal until March 2, 2009. This interval is longer than the 90 days allowed by ORS 305.280(1) (2007), which provides:
    "Except as otherwise provided in this section, an appeal under ORS 305.275 (1) or (2) shall be filed within 90 days after the act, omission, order or determination becomes actually known to the person, but in no event later than one year after the act or omission has occurred[.]"
Plaintiff has not presented any fact or argument that prevents the application of that statute. Defendant's motion is granted. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that Defendant's Motion to Dismiss is allowed.
The Complaint is dismissed as to tax years 2007-08 and 2008-09.
Dated this day____ of May 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on May 7,2009. The court filed and entered this document on May 7, 2009. *Page 1